
	
		II
		111th CONGRESS
		1st Session
		S. 37
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the research credit.
	
	
		1.Permanent extension of
			 research credit
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
